Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I, claims 17-30, drawn to a mixture composition comprising at least one Paenibacillus strain, a culture medium, a cell-free-extract, or at least one metabolite thereof as well as at least one pesticide II. 
Group II, claims 31-32, drawn to a method of using a the composition of Group I. 
 
Requirement for Unity of Invention
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity of invention exists only when there is a technical relationship among those claimed inventions involving one or more special technical feature. The term “special 
In the instant application, the technical feature linking Groups I and II is: a mixture composition comprising at least one pesticide II and also at least one Paenibacillus strain, a culture medium, a cell-free-extract, or at least one metabolite thereof (as described in claim 17).  The inventions of Groups I and II do not share a common special technical feature that is a contribution over the prior art, as this technical feature has been suggested by Hellwege (US 2015/0011389, 2015, cited in IDS). In detail, Hellwege teaches a mixture composition comprising a combination of at least one microorganism and at least one pesticide fluopyram (reading on the “at least one pesticide II”), wherein the microorganism is a  Paenibacillus strain, specifically, a strain of Paenibacillus polymyxa (abstract; paragraphs 0001 and 49-50; claim 3). It is noted that the Paenibacillus strain/Paenibacillus polymyxa taught by Hellwege are the same bacterial species as that recited in claims 17 and 18, thus the Paenibacillus polymyxa of Hellwege comprises at least one metabolite same as that in the recited Paenibacillus polymyxa in the claims. Therefore, the technical feature linking Groups I and II is suggested by Hellwege, and the composition of Group I and the method of Group II do not form a single general inventive concept.
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election – 371 	
The application contains a plurality of patentably distinct species of the generic mixture compositions. The plurality of patentably distinct species are listed below. Applicant must elect a single species of the generic composition by defining each of the variables from the following groupings:

The species group (i) - various species of bacterial strains are recited in Claims 17 and 18, specifically, Paenibacillus polymyxa, Paenibacillus epiphyticus, Paenibacillus peoriae, Paenibacillus terrae, Paenibacillus jamilae and Paenibacillus kribbensis. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because the technical feature linking these species, i.e. at least one pesticide II, has been taught Hellwege (abstract), as indicated above.  Applicant is required to elect a single species of bacterial strains from the Markush group. Currently, no claim is generic.

 The species group (ii) - various species of pesticide II are recited in Claim 17, specifically listed in the groups of A) to N) (in pages 4-18 of the claim), including:  
A)	Respiration inhibitors,
B)	Sterol biosynthesis inhibitors (SBI fungicides),
C)	Nucleic acid synthesis inhibitors,
…… and
N) 	Insecticides.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the different pesticides are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds).  In the instant case, the recited pesticide alternatives do not share a common structure. Applicant is required to elect a single species of pesticide II from the list of A) to N) in the Markush group. Currently, no claim is generic.

The species group (iii) - various species of respiration inhibitors are recited in the group A) of the pesticide II in Claim 17, specifically listed under subgroups:
- Inhibitors of complex III at Qo site;
- Inhibitors of complex III at Qi site;
- Inhibitors of complex II; and
- other respiration inhibitors.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the different pesticides are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds).  In the instant case, the recited respiration inhibitor alternatives do not share a common structure. Applicant is required to elect a single species of subgroup of respiration inhibitor. Currently, no claim is generic.

The species group (iv) - various species of sterol biosynthesis inhibitors are recited in the group B) of the pesticide II in Claim 17, specifically listed under subgroups:
- C14 demethylase inhibitors;
-  DeltaI4-reductase inhibitors;
- Inhibitors of 3-keto reductase; and
- other Sterol biosynthesis inhibitors.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the different pesticides are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds).  In the instant case, the recited sterol biosynthesis inhibitor alternatives do not share a common structure. Applicant is required to elect a single species of subgroup of sterol biosynthesis inhibitors. Currently, no claim is generic.

The species group (v) - various species of Lipid and membrane synthesis inhibitors are recited in the group G) of the pesticide II in Claim 17, specifically listed under subgroups:
- Phospholipid biosynthesis inhibitors; 
- lipid peroxidation; 
- phospholipid biosynthesis and cell wall deposition; 
- compounds affecting cell membrane permeability and fatty acids; and
- inhibitors of oxysterol binding protein. 
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the different pesticides are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds).  In the instant case, the recited Lipid and membrane synthesis inhibitor alternatives do not share a common structure. Applicant is required to elect a single species of subgroup of Lipid and membrane synthesis inhibitors. Currently, no claim is generic.

The species group (vi) - various species of Inhibitors with Multi Site Action are recited in the group H) of the pesticide II in Claim 17, specifically listed under subgroups:
- inorganic active substances; 
- thio- and dithiocarbamates; 
- organochlorine compounds; and
- guanidines and others.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the different pesticides are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds).  In the instant case, the recited inhibitor alternatives do not share a common structure. Applicant is required to elect a single species of subgroup of Inhibitors with Multi Site Action. Currently, no claim is generic.

The species group (vii) - various species of Herbicides are recited in the group M) of the pesticide II in Claim 17, specifically listed under subgroups from M.1 to M.15 in pages 9-14 of the claim. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the different pesticides are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds).  In the instant case, the recited Herbicide alternatives do not share a common structure. Applicant is required to elect a single species of subgroup of Herbicides. Currently, no claim is generic.

The species group (viii) - various species of Insecticides are recited in the group N) of the pesticide II in Claim 17, specifically listed under subgroups from N.1 to N.29 in pages 14-20 of the claim. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the different pesticides are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds).  In the instant case, the recited Insecticide alternatives do not share a common structure. Applicant is required to elect a single species of subgroup of Insecticides. Currently, no claim is generic.

The species group (ix) - various species of pesticide III are recited in Claim 29, specifically listed under groups of SF) and SI), which are respectively divided into the subgroups of:
Fungicides - inhibitors of complex III at Qo site; 
Fungicides - broad-spectrum pyridine and pyrazole inhibitors of complex II; 
Fungicides - Basidiomycetes-specific inhibitors of complex II; 
Fungicides - ATP production inhibitor silthiofam; 
Fungicides - fungicidal azole compounds; 
Fungicides - Oomycetes fungicides; 
Fungicides - MAP/histidine kinase inhibitor; 
Fungicides - benzimidazole compounds; 
Fungicide - dithiocarbamate compounds; 
Insecticides - GABA antagonist compounds; 
Insecticides - lepidopteran-specific ryanodine receptor inhibitors; 
Insecticides - cross-spectrum ryanodine receptor inhibitor; 
Insecticides - pyrethroid sodium channel modulators; 
Insecticides - systemically-active neonicotinoid compounds; 
Insecticides - Acetylcholinesterase inhibitors; and 
Insecticides - other insecticide: tioxazafen.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the different pesticides are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds).  In the instant case, the recited Fungicides and/or Insecticides alternatives do not share a common structure. Applicant is required to elect a single species of group of pesticide III, and then to elect a single species of subgroup of the Fungicides or Insecticides. Currently, claim 1 is generic.
Applicant  is advised that the reply to this requirement to be complete must include (i) an election of an invention  to be examined even though the requirement may be traversed (37 CFR 1.143); (ii) identification of the claims encompassing the elected invention;  (iii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143); and (iv) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention /species.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention /species.  Should applicant traverse on the ground that the inventions/species  are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions /species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention /species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING XU whose telephone number is (571)272-3076.  The examiner can normally be reached on Monday-Friday, 9:30 am - 5:00 pm Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING XU whose telephone number is (571)272-3076.  The examiner can normally be reached on Monday-Friday, 9:30 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Qing Xu/

Patent Examiner
Art Unit 1653